

117 HR 2811 IH: Shark Fin Sales Elimination Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2811IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Sablan (for himself, Mr. McCaul, Mr. Allred, Mrs. Axne, Mr. Beyer, Mr. Bilirakis, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley, Mr. Burchett, Mr. Calvert, Mr. Cárdenas, Mr. Carter of Georgia, Mr. Cartwright, Mr. Case, Mr. Casten, Mr. Chabot, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Rodney Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DelBene, Mr. Deutch, Ms. Barragán, Mrs. Dingell, Mr. Emmer, Ms. Escobar, Mr. Fitzpatrick, Mr. Fleischmann, Mr. Foster, Mr. Gallego, Mr. Garamendi, Mr. Vicente Gonzalez of Texas, Ms. Granger, Mr. Grijalva, Mrs. Hayes, Mr. Higgins of New York, Ms. Houlahan, Mr. Huffman, Ms. Jacobs of California, Ms. Kaptur, Mr. Kilmer, Ms. Kuster, Mr. Langevin, Mr. Larsen of Washington, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lowenthal, Ms. Mace, Mr. Malinowski, Mrs. Carolyn B. Maloney of New York, Mrs. McBath, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Mr. Meuser, Mr. Moulton, Mrs. Murphy of Florida, Mr. Norcross, Ms. Norton, Mr. Pappas, Mr. Pascrell, Mr. Pence, Mr. Peters, Mr. Pocan, Ms. Pressley, Mr. Quigley, Mrs. Radewagen, Mr. Raskin, Mr. Reschenthaler, Miss Rice of New York, Mr. Ryan, Ms. Sánchez, Ms. Schakowsky, Mr. Schrader, Mr. Schweikert, Mr. David Scott of Georgia, Mr. Sherman, Mr. Sires, Ms. Slotkin, Mr. Smith of Washington, Mr. Soto, Ms. Stevens, Mr. Suozzi, Mr. Swalwell, Ms. Tenney, Mr. Timmons, Mr. Tonko, Ms. Underwood, Ms. Velázquez, Mrs. Walorski, Mr. Welch, Ms. Wild, Ms. Wilson of Florida, Mr. Zeldin, Mr. San Nicolas, Mr. Issa, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the sale of shark fins, and for other purposes.1.Short titleThis Act may be cited as the Shark Fin Sales Elimination Act of 2021.2.Prohibition on sale of shark fins(a)ProhibitionExcept as provided in sections 3 and 4, no person shall possess, offer for sale, sell, or purchase any shark fin or product containing any shark fin.(b)PenaltyFor purposes of section 308(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(a)), a violation of this section shall be treated as an act prohibited by section 307 of that Act.3.Exemption for traditional fisheries, education, and scienceSection 2 shall not apply with respect to possession of a shark fin that was taken lawfully under a State, territorial, or Federal license or permit to take or land sharks, if the shark fin is separated from the shark in a manner consistent with the license or permit and is—(1)destroyed or discarded upon separation;(2)used for noncommercial subsistence purposes in accordance with State or territorial law;(3)used solely for display or research purposes by a museum, college, or university, or by any other person under a State or Federal permit to conduct noncommercial scientific research; or(4)retained by the license or permit holder for a noncommercial purpose.4.Exemption for Dogfish(a)In generalIt shall not be a violation of section 2 for any person to possess, offer for sale, sell, or purchase any fresh or frozen raw fin or tail from any stock of the species Mustelus canis (smooth dogfish) or Squalus acanthias (spiny dogfish).(b)ReportBy not later than January 1, 2027, the Secretary of Commerce should review the exemption in subsection (a) and should prepare and submit to the Congress a report that includes a recommendation on whether the exemption should continue or be terminated. In preparing such report and making such recommendation, the Secretary should analyze factors including—(1)the economic viability of dogfish fisheries with and without the continuation of the exemption;(2)the impact to ocean ecosystems of continuing or terminating the exemption;(3)the impact on enforcement of the ban contained in section 3 caused by the exemption; and(4)the impact of the exemption on shark conservation.5.Inclusion of rays and skates in seafood traceability programNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce shall revise section 300.324 of title 50, Code of Federal Regulations, to include rays and skates in the species and species groups specified in subsection (a)(2) of such section.6.DefinitionsIn this Act:(1)SharkThe term shark means any species of the orders Pristiophoriformes, Squatiniformes, Squaliformes, Hexanchiformes, Lamniformes, Carchariniformes, Orectolobiformes, and Heterodontiformes.(2)Shark finThe term shark fin means the raw, dried, or otherwise processed detached fin, or the raw, dried, or otherwise processed detached tail, of a shark.7.State authorityNothing in this Act affects any right of a State or territory of the United States to adopt or enforce any regulation or standard that is more stringent than a regulation or standard in effect under this Act.8.Determination of budget effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.